  Case 13-40809         Doc 31     Filed 04/03/19 Entered 04/03/19 08:51:38              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-40809
         GREGORY EMIL GIBSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/17/2013.

         2) The plan was confirmed on 01/13/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 12/26/2018.

         6) Number of months from filing to last payment: 62.

         7) Number of months case was pending: 66.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $21,655.00.

         10) Amount of unsecured claims discharged without payment: $9,823.99.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-40809       Doc 31        Filed 04/03/19 Entered 04/03/19 08:51:38                      Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $9,465.29
       Less amount refunded to debtor                            $165.29

NET RECEIPTS:                                                                                      $9,300.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,991.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $403.99
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,394.99

Attorney fees paid and disclosed by debtor:                     $9.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
CAVALRY INVESTMENTS              Unsecured         183.00        220.59           220.59          95.94       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         399.00        490.40           490.40        213.28        0.00
COMCAST                          Unsecured         770.00           NA               NA            0.00       0.00
DIVERSIFIED CONSULTANTS INC      Unsecured         330.00           NA               NA            0.00       0.00
ENHANCED RECOVERY CO L           Unsecured         330.00           NA               NA            0.00       0.00
EVERGREEN EMERGENCY SVCS LTD     Unsecured         675.00        844.00           168.05          65.20       0.00
IL DEPT OF REVENUE               Unsecured            NA           5.28             5.28           2.30       0.00
IL DEPT OF REVENUE               Priority          600.00         46.04            46.04          46.04       0.00
ILLINOIS BELL TELEPHONE CO       Unsecured            NA         183.13           183.13          79.65       0.00
INTERNAL REVENUE SERVICE         Priority       2,416.00       1,526.16         1,536.17      1,536.17        0.00
INTERNAL REVENUE SERVICE         Unsecured            NA          15.96            15.98           5.95       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured            NA         259.88           259.88        113.02        0.00
LVNV FUNDING                     Unsecured            NA         206.85           206.85          89.96       0.00
NATIONWIDE CASSEL                Unsecured      4,010.00       2,060.97         2,060.97        896.34        0.00
PARKatlanta                      Unsecured         300.00           NA               NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured      1,765.00       1,765.36         1,400.19        520.86        0.00
Pioneer Credit Recovery, Inc     Unsecured         533.00           NA               NA            0.00       0.00
PYOD LLC                         Unsecured            NA       2,753.95         2,750.57      1,199.19        0.00
RJM ACQUISITIONS                 Unsecured            NA          97.90            97.90          41.11       0.00
VA CHICAGO HEALTH CARE SYSTEM    Unsecured      3,024.00            NA               NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-40809         Doc 31      Filed 04/03/19 Entered 04/03/19 08:51:38                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $1,582.21          $1,582.21              $0.00
 TOTAL PRIORITY:                                          $1,582.21          $1,582.21              $0.00

 GENERAL UNSECURED PAYMENTS:                              $7,859.79          $3,322.80              $0.00


Disbursements:

         Expenses of Administration                             $4,394.99
         Disbursements to Creditors                             $4,905.01

TOTAL DISBURSEMENTS :                                                                        $9,300.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
